In an action to recover damages for personal injuries arising out of alleged medical malpractice, the defendant County of Nassau appeals from an order of the Supreme Court, Nassau County (Levitt, J.), dated September 12, 1989, which granted *793the plaintiffs motion to depose 15 designated individuals who were its employees.
Ordered that the order is affirmed, with costs, and the examinations before trial of the designated employees shall proceed upon notice at a time and place to be mutually agreed upon, and shall continue day-to-day until completed.
We find that in this complicated medical malpractice action, the plaintiff has made an adequate showing that the designated hospital employees were observers and participants in the events surrounding the surgery of the infant plaintiff, with the result that these employees very probably "possess knowledge of facts bearing on the controversy which will assist plaintiff in preparing for trial” (Heil v Nassau Hosp., 99 AD2d 482; Hughson v St. Francis Hosp., 96 AD2d 829; Gregoritsch v Mather Mem. Hosp., 88 AD2d 987). In view of the evidence that the defendant Nassau County has impeded the discovery process (Matter of Rattner v Planning Commn., 110 AD2d 840), we conclude that the Supreme Court did not improvidently exercise its discretion in ordering the depositions of the 15 designated individuals. Bracken, J. P., Kooper, Lawrence, Balletta and O’Brien, JJ., concur.